Citation Nr: 1009531	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in March 2009.  A transcript of the hearing is 
of record.

These matters were before the Board in July 2009 and were 
remanded for further development.  They have since been 
returned to the Board for further appellate action.


FINDING OF FACT

The Veteran did not have glaucoma or hypertension until many 
years after service, and neither disorder is etiologically 
related to service or type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred or aggravated in active service 
and was not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.303 (2009).

2.  Hypertension was not incurred or aggravated in active 
service, its incurrence or aggravation during active service 
may not be presumed, and it was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking service connection for glaucoma and 
hypertension, including as secondary to type II diabetes 
mellitus.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in September 2004, March 2005, June 2005, and April 
2009.  Although the Veteran was not provided complete notice 
until after the initial adjudication of the claims, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claims.  There is no indication in 
the record or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his claims.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran is currently entitled to service connection for 
type II diabetes mellitus.

Service treatment records do not reflect any evidence of 
glaucoma or hypertension.  On his March 1970 separation 
examination, the Veteran was noted to have had a normal 
clinical evaluation of the vascular system and eyes, his 
blood pressure at the time was noted to be 110/50, and no 
glaucoma or hypertension was noted.  In his March 1970 Report 
of Medical History, the Veteran indicated that he did not 
have and had never had eye trouble or high or low blood 
pressure.

The record reflects current diagnoses of hypertension, 
glaucoma, and diabetes.  The earliest indication of high 
blood pressure or hypertension is a January 1994 private 
treatment record.  The earliest indication of any eye 
disorder is a November 2000 private treatment record 
indicating that the Veteran gave a history of decreased 
vision in the left eye for the past year; in March 2001, the 
Veteran was noted to have had long standing glaucoma in the 
left eye.  The earliest indication of diabetes is a February 
2001 private treatment record indicating that the Veteran was 
told that he had hyperglycemia, but that diabetes had not 
been confirmed.  His blood sugar at the time was noted to be 
84, and he was diagnosed as having hyperglycemia.

On a March 2005 VA eye examination, the Veteran reported 
having been diagnosed as having glaucoma since 1999.  The 
Veteran was diagnosed as having diabetes mellitus without 
retinopathy and controlled, open angle glaucoma.

On a March 2005 VA examination, the Veteran reported that 
hypertension had first been diagnosed in the early 1980s and 
that diabetes mellitus had first been diagnosed in 1999.  The 
Veteran was diagnosed as having diabetes mellitus and 
essential hypertension.

VA treatment records from March 2005 to December 2008 
indicate consistent diagnoses of essential hypertension, type 
II diabetes mellitus without evidence of diabetic 
retinopathy, and glaucoma.  

At his hearing before a DRO in March 2009, the Veteran 
testified that he had been diagnosed with hypertension in 
1993, with diabetes in 1999, and with glaucoma in 2000.  

In September 2009, the VA examiner who conducted the March 
2005 VA examination for hypertension reviewed the record and 
provided an addendum to the examination report.  The examiner 
noted that the Veteran's hypertension began before he was 
diagnosed as having diabetes mellitus and had been diagnosed 
as being essential in etiology.  The examiner also noted that 
the Veteran's urine test for microalbumin was normal, which 
indicated that there was no evidence of renal vascular 
disease from diabetes.  Based on this, the VA examiner opined 
that the Veteran's hypertension was not related to his 
military service and was not caused or permanently worsened 
by his diabetes mellitus.

The Veteran was afforded another VA eye examination in 
November 2009.  The Veteran was diagnosed at that time as 
having glaucoma, left greater than right.  He was also noted 
to have had no diabetic retinopathy.  The VA examiner opined 
that the Veteran's glaucoma had not been caused or worsened 
by his diabetes, and that his glaucoma was not related to 
active duty service.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claims for 
service connection for glaucoma and hypertension.

Service connection on a direct basis is not warranted.  The 
record reflects that neither hypertension nor glaucoma began 
until many years after service, and the Veteran has made no 
assertion to the contrary.  Rather, the Veteran has asserted 
that his hypertension and glaucoma are related to his 
service-connected diabetes mellitus.  While the Veteran might 
sincerely believe that his glaucoma and hypertension are 
etiologically related to his diabetes mellitus, his lay 
opinions concerning these matters are of no probative value, 
as such determinations require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


The only competent medical opinion regarding whether the 
Veteran's glaucoma is related to his diabetes is that of the 
November 2009 VA examiner, which was that the Veteran's 
glaucoma had not been caused or worsened by his diabetes, as 
the Veteran had no diabetic retinopathy.  In this regard, the 
Board notes that the Veteran has consistently been noted in 
the medical record to have had glaucoma but no diabetic 
retinopathy, and there is no medical opinion or other 
indication in the medical record that his glaucoma might be 
related to his diabetes.  Likewise, the only competent 
medical opinion regarding the etiology of the Veteran's 
hypertension is that of the March 2005 examiner who prepared 
the September 2009 addendum indicating that the Veteran's 
hypertension was not caused or permanently worsened by the 
Veteran's diabetes mellitus, as it had been diagnosed as 
being essential in etiology in treatment records and there 
was no evidence of renal vascular disease from diabetes.  In 
this regard, the Board notes that the Veteran has 
consistently been noted to have had essential hypertension 
and there is no medical opinion or other indication in the 
medical record that his hypertension might be related to his 
diabetes.

As a preponderance of the evidence is against the Veteran's 
service connection claims, they must be denied.


ORDER

Service connection for glaucoma, to include as secondary to 
type II diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary 
to type II diabetes mellitus, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


